Citation Nr: 0739311	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), prior to 
November 30, 2006.

3.  Entitlement to a disability rating in excess of 70 
percent for PTSD, from November 30, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  In June 2007, the RO 
increased the veteran's PTSD rating from 50 percent to 70 
percent, effective from November 30, 2006.

The issue of entitlement to a total rating for compensation 
based upon individual unemployability had been on appeal, but 
that issue was granted by the RO in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The Board remanded the case to the RO/AMC in July 2006 to 
have the veteran identify medical care providers who had 
treated him since October 2003, and directed the RO to obtain 
those records.  In August 2006, the veteran indicated that he 
goes regularly to the VA Medical Center and had been there in 
June 2006.  He authorized VA to obtain those records.  His VA 
medical records of treatment should have been obtained, but 
they were not.  Accordingly, remand is required.  The Board 
notes that RO/AMC compliance with a remand is not 
discretionary, and that if the RO/AMC fails to comply with 
the terms of this remand, another remand for corrective 
action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the VA 
medical records of treatment the 
veteran has received since October 
2003.  

Afford the veteran another opportunity 
to identify any non-VA treatment he has 
received since October 2000 for PTSD or 
since July 2001 for diabetes.

2.  If the veteran contends that his 
service-connected PTSD or his service-
connected diabetes has increased in 
severity since the most recent VA 
examination, afford the veteran another 
VA examination.

3.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the record.  
Review the record to determine if any 
additional development is needed to 
comply with the Remand or to adjudicate 
the claim.  If any benefit sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



